DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 12, delete the word “any” between the words “to” and “claim”.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 14, in addition to other limitations in the claims, the prior fails to teach, disclose, or render obvious the applicant’s invention as claimed, particularly the feature describing:
claim 1, determine a second movement pattern from said communication data via radiofrequency based sensing; determine whether said first movement pattern matches with said second movement pattern, so as to detect the object in said space; and perform an action upon determining a match.
Claim 14, determining a second movement pattern from said communication data via radiofrequency based sensing; determining whether said first movement pattern matches with said second movement pattern, so as to detect the object in said space; and performing an action upon determining a match.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murthy et al. (2012/0041523) is the closes reference which discloses a device for providing an action upon detecting an object in a space, the device comprising a processor configured to: obtain sensor data recorded by a portable sensor associated with the object; determine a first occupant estimate from said sensor data; obtain communication data comprising wireless communication signals exchanged between electronic devices of a wireless network within said space; determine a second occupant estimate from said communication data via radiofrequency based sensing; the first occupant estimate data and the second occupant estimate data are fuse or combine to provide a final result, so as to detect the object in said space; and perform an action upon determining the final result; but there is no teaching of determine whether said first movement pattern matches with said second movement pattern, so as to detect the object in said space; and perform an action upon determining a match.
Fung et al. (2015/0237479) discloses a device receiving a first data from a first sensor and receiving a second data from a second sensor, comparing the first data and the second data for a match to validate the sensor data; but there is no teaching of determining a second movement pattern from said communication data via radiofrequency based sensing and the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        1/24/22